Citation Nr: 0820755	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO. 05-10 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania

THE ISSUE

1. Entitlement to a rating in excess of 50 percent for flat 
feet.

2. Entitlement to a rating in excess of 10 percent for left 
hallux valgus deformity.

3. Entitlement to a rating in excess of 10 percent for right 
hallux valgus deformity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to 
September 1971.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the RO&IC.

Throughout the course of his appeal, the veteran has raised 
contentions to the effect that he sustained additional 
bilateral foot disability as a result of surgery by VA in 
1993 and 1994. Such contentions suggest a claim for 
compensation under 38 U.S.C.A. § 1151. Although the veteran 
is already in receipt of compensation for service-connected 
bilateral flat feet and bilateral hallux valgus, such a claim 
does not preclude him from seeking compensation for other 
foot disabilities under 38 U.S.C.A. § 1151.

In June 2008, the veteran's representative raised contentions 
to the effect that the veteran is entitled to special monthly 
compensation due to the loss of use of his feet. 

Neither the veteran's claim for compensation under 
38 U.S.C.A. § 1151 nor his claim for special monthly 
compensation has been certified to the Board on appeal nor 
has either been developed for appellate purposes. Therefore, 
the Board has no jurisdiction over either claim and they will 
not be considered below. 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2007). However, they are referred to the 
RO&IC for appropriate action.


FINDINGS OF FACT

1. The veteran's service-connected flat feet are productive 
of pronounced impairment.

2. The veteran's left hallux valgus deformity has required 
surgery consistent with resection of the metatarsal head.

3. The veteran's right hallux valgus deformity has required 
surgery consistent with resection of the metatarsal head.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for 
bilateral flat feet have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276.

2. The criteria for a rating in excess of 10 percent for left 
hallux valgus deformity have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276.

3. The criteria for a rating in excess of 10 percent for left 
hallux valgus deformity have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increased ratings for flat feet, left hallux valgus 
deformity, and right hallux valgus deformity. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO&IC). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

With respect to claims for increased ratings for service-
connected disabilities, VA must inform the veteran that there 
had to be evidence had to show that such disabilities had 
worsened and the manner in which such worsening had affected 
the veteran's employment and daily life. 38 U.S.C.A. 
§ 5103(a); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

As with proper notice for an increased disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, supra.

In July 2003, the RO&IC informed the veteran that in order to 
establish an increased rating for his service-connected 
disabilities, the evidence had to show that such disabilities 
had worsened. Although the RO&IC did not explicitly notify 
the veteran that there had to be evidence of the way in which 
such worsening had affected the his employment and daily 
life, such an omission amounted to no more than harmless 
error. In this regard, he was informed of the types of 
medical and lay evidence necessary to support his claim, 
including, but not limited to, employment records and 
personal statements from others who were able to describe 
from their knowledge and personal observations the manner in 
which the veteran's service-connected foot disabilities had 
gotten worse. Such information should have reasonably alerted 
him to the importance of evidence showing the effect on his 
employment and daily life. Indeed, the record suggests that 
the veteran was well aware of the importance of the impact on 
his employment, as he submitted a claim for a total rating 
due to unemployability during the pendency of his appeal. 
Moreover, as will be further discussed below, the 
circumstances of this case effectively preclude the veteran 
from receiving any additional compensation for his service-
connected disabilities. As such, any defect in VA's July 2003 
could not result in any prejudice to the veteran.

In any event, the Board finds that the veteran has had a 
meaningful opportunity to participate in the development of 
his claims. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). In 
this regard, VA has met its duty to assist the veteran in the 
development of evidence necessary to support his claims. It 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder, as 
he has not reported any outstanding evidence which could be 
used to support any of his claims. The veteran was also 
notified of the applicable diagnostic criteria in a March 
2005 Statement of the Case and was given a reasonable period 
of time in which to respond. For all of these above reasons, 
any notification shortcomings in view of Vazquez-Flores have 
not had the effect of prejudicing the veteran, as the 
essential fairness of the adjudication has not been affected.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of the claims presently decided. See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (development that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided). 
Accordingly, the Board will proceed to the merits of the 
appeal. 



Analysis

The veteran contends that his assigned ratings do not 
adequately reflect the level of impairment due to his 
service-connected flat feet, left hallux valgus deformity, 
and right hallux valgus deformity. He states that he has 
continuous daily pain in each foot; that he is unable to bend 
his toes; and that he requires the use of a cane to walk. 
Therefore, he maintains that increased ratings are warranted. 
After reviewing the evidence, however, the Board finds that 
the manifestations of the veteran's flat feet and hallux 
valgus cannot meet the criteria for an increased rating. 
Accordingly, the appeal is denied.

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007). The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability. 38 C.F.R. § 4.1. In the 
evaluation of schedular evaluations, VA may only consider 
factors as enumerated in the rating criteria. See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). However, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). In any 
event, the following analysis is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods. 

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss. 
DeLuca v. Brown, 8 Vet. App. 202 (1995). Such factors include 
a lack of normal endurance and functional loss due to pain 
and pain on use, specifically limitation of motion due to 
pain on use including that experienced during flare ups. 
38 C.F.R. § 4.40. Consideration is also given to weakened 
movement, excess fatigability, and incoordination, as well as 
the effects of the disability on the veteran's ordinary 
activity. 38 C.F.R. § 4.10, 4.45. 

In September 1993, the veteran was admitted to the 
Coatesville VA Medical Center (VAMC) where he underwent a 
radical bunionectomy and correction of hammertoes with 
metallic fixation of the left foot.

In May and June 1994, the veteran underwent surgery by VA to 
correct a bunion deformity and to correct digital deformities 
of the toes two through five on his right foot. 

During a September 2003 VA examination, the veteran had a 
dorsalis pedis pulse in the grade of 2/4, bilaterally. The 
posterior tibial pulse could not be elicited on either side. 
There was good capillary return, bilaterally. The veteran 
also demonstrated a good range of motion and good muscle 
power, bilaterally. Although he was able to perform 
supination gait, he was unable to perform toe gait, heel 
gait, or pronation gait or stand on his toes on either foot. 
The Achilles and patellar reflexes were diminished, 
bilaterally, however, the reflex and plantar response were 
present. The veteran also demonstrated sensory deficits in 
each foot.

On further examination, there were bunions on the first 
metatarsophalangeal joint, bilaterally. There was 15 degrees 
of dorsiflexion and plantar flexion, bilaterally. The right 
foot had 10 degrees each of inversion and eversion, while the 
left foot had 10 degrees of inversion and 5 degrees of 
eversion. There were surgical scars on the first 
metatarsophalangeal joint and second toe, bilaterally. The 
second toes appeared to have no range of motion. 

X-rays of the left foot showed a wire at the base of the 
proximal phalanx of the first metatarsophalangeal joint and 
possible residuals of surgery at the head of the proximal 
phalanx of the second toe. X-rays of the right foot revealed 
removal of the medial side of the first metatarsal head, and 
there appeared to be evidence of surgery at the 
interphalangeal joint of the great toe. There was also 
evidence of surgery possible with arthrodesis on the proximal 
interphalangeal joint of the second toe. There was a calcific 
density at the proximal phalanx of the right third toe. There 
was a posterior calcaneal spur on the left heel and both feet 
were consistent with pes planus.

Flat Feet

Pes planus (flat feet) is rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276. The currently assigned 50 
percent rating is the highest schedular rating available for 
that disorder. It contemplates pronounced bilateral 
impairment, manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances. 
In reviewing the rating schedule, the Board finds no other 
diagnostic code applicable to rating foot disability which 
could provide a higher evaluation.

Under such circumstances, the Board would normally consider 
the possibility of referring this case to the Director of the 
VA Compensation and Pension Service for possible approval of 
an extraschedular rating. Such referrals are predicated on a 
finding that the evidence presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating any of those 
disabilities. 38 C.F.R. § 3.321(b)(1) (2007). 

In this case, however, the Board notes that the veteran is 
currently receiving a total rating due to unemployability 
caused by his service-connected foot disabilities. This 
rating contemplates his total disability picture, and he has 
submitted no evidence of an exceptional or unusual disability 
picture due solely to bilateral pes planus. He has also not 
been hospitalized for this disorder during the pendency of 
the appeal, in view of the fact that his claim was received 
in 2003. Therefore, further action is not warranted under 38 
C.F.R. § 3.321(b)(1). 

Inasmuch as there is no schedular or extraschedular basis for 
an increased rating, the current 50 percent rating for the 
veteran's bilateral pes planus is confirmed and continued. 

Hallux Valgus

Hallux valgus is rated in accordance with the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5280. As above, the 
currently assigned 10 percent evaluations represent the 
highest schedular ratings available for right and left pes 
planus. A 10 percent evaluation contemplates either surgery 
involving resection of the metatarsal head or severe 
impairment equivalent to amputation of the great toe. 

Potentially applicable in rating the veteran's hallux valgus 
is 38 C.F.R. § 4.71a, Diagnostic Code 5283. Under that code, 
a 20 percent rating is warranted for moderately severe 
impairment due to malunion or nonunion of the tarsal or 
metatarsal bones. However, the veteran does not demonstrate 
malunion or nonunion of the tarsal or metatarsal bones. 
Therefore, increased schedular ratings are not warranted 
under Diagnostic Code 5283.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating. However, for the reasons cited above 
(e.g., no exceptional disability picture and no recent 
hospitalization), such a referral would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran. Accordingly, further action 
is not warranted under 38 C.F.R. § 3.321(b)(1). 

Inasmuch as there is no schedular or extraschedular basis for 
an increased rating for either foot, the current 10 percent 
ratings for hallux valgus of the left foot and of the right 
foot are confirmed and continued.


ORDER

Entitlement to a rating in excess of 50 percent for flat feet 
is denied.

Entitlement to a rating in excess of 10 percent for left 
hallux valgus deformity is denied.

Entitlement to a rating in excess of 10 percent for right 
hallux valgus deformity is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


